internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-121745-98 date date x a b ira firm trust trust trust trust trust trust d1 d2 d3 d4 d5 year year dear this letter responds to x’s letter signed date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that in year x then a c_corporation received advice from firm on the shareholder requirements for an s_corporation at that time x chose not to elect to be an s_corporation due to the holding of x stock by an employee_stock_ownership_plan esop an ineligible s_corporation shareholder at that time subsequently on d1 ira an individual_retirement_account for the benefit of a acquired shares of x in the beginning of year x reconsidered s_corporation status on d3 b x’s vice-president of finance met with a member of firm who discussed the opportunity for corporations whose shareholders included esops to elect s_corporation status at that meeting b unaware that an individual_retirement_account was not a permitted shareholder of an s_corporation expressed confidence that all of x’s shareholders would be permitted shareholders of an s_corporation however in d4 when x began preparing form_2553 election by a small_business_corporation and questioned firm to find out who should sign the shareholder consent for ira firm learned ira was a shareholder of x and x discovered that an individual_retirement_account is not a permitted shareholder of an s_corporation in order to correct the problem on d5 x entered into a redemption agreement which is represented to be effective d5 for its shares held by ira subsequently x timely filed a form_2553 with an effective date of d2 b represents that when x filed the form_2553 x met the qualifications of a small_corporation under sec_1361 additionally in the course of this request for relief it was determined that with regard to trust sec_1 to improper shareholder consents were provided on x’s form_2553 in each of these cases b represents that the trust was a grantor_trust however for trust sec_1 to the respective grantor of each trust signed the form_2553 as trustee and for trust the trustee who was not the same person as the grantor signed the form_2553 b represents that the circumstances resulting in the invalidity of x’s election to be an s_corporation were inadvertent as to ira’s holding of x stock x believed all shareholders were qualified to hold s_corporation stock and only realized ira was not a qualified_shareholder when it proceeded preparing form_2553 in d4 as to the improper consents x’s tax advisors did not include specific instructions to the shareholders concerning their signatures and due to the limited amount of time between the time x received the shareholders’ signatures and the due_date of the form_2553 x’s tax advisors did not review the form prior to x mailing it to the service additionally x and each person who was or is a shareholder of x at any time since d2 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 of the code is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1_1362-6 of the income_tax regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 of the regulations provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation effective d2 was ineffective because from d2 until d4 ira which was not a permitted shareholder of an s_corporation held shares in x and because improper shareholder consents were provided on x’s form_2553 we hold also that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided x’s election to be an s_corporation was not otherwise invalid and provided that the election was not terminated under sec_1362 during the period from d2 to d4 a for whose benefit ira held x stock will be treated as the owner of the x stock held by ira accordingly this individual and x’s other shareholders must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 additionally this ruling is conditioned upon the relevant shareholders filing within days following the date of this letter proper shareholder consents to be associated with x’s original form_2553 if x ira a or any of x’s other shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x’s authorized representatives sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
